                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                    Case No. 17-04030 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     SHAWN HATTON, et al.,
                                  15                      Defendants.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendants and granted their motion to
                                  19   dismiss and motion for summary judgment. Judgment is entered in favor of Defendants.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _____________________
                                               August 14, 2019                          ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.17\04030Smith_judgment
                                  26

                                  27

                                  28
